EXHIBIT 10

MARTIN MARIETTA MATERIALS, INC.

THIRD AMENDED AND RESTATED

SUPPLEMENTAL EXCESS RETIREMENT PLAN

SECTION 1. ESTABLISHMENT AND PURPOSE OF PLAN

The Martin Marietta Materials, Inc. Supplemental Excess Retirement Plan (“Plan”)
is hereby established by Martin Marietta Materials, Inc., a North Carolina
corporation (the “Corporation”). The purpose of this Plan is to provide
additional, supplemental benefits to employees of Martin Marietta Materials,
Inc. and certain of its subsidiaries or affiliates to replace vested retirement
and death benefits that would otherwise be payable under certain other
retirement plans of the Corporation and such subsidiaries or affiliates but for:

(1) the limitations of Sections 401(a)(17) and 415 of the Internal Revenue Code
of 1986, as amended (“Code”); and

(2) the incidental death benefit rule of Treas. Reg. § 1.401-1(b)(1)(i).

Lockheed Martin Corporation, as successor to Martin Marietta Corporation,
maintained the Martin Marietta Corporation Supplemental Excess Retirement Plan
(the “Martin Marietta Corporation Plan”) effective September 28, 1978. This Plan
is intended to supersede and replace the Martin Marietta Corporation Plan with
respect to Employees covered by this Plan.

This Plan is intended to be unfunded and is maintained primarily for the purpose
of providing deferred compensation for a select group of management or highly
compensated employees.

 

SECTION 2. DEFINITIONS

The following terms as used in this Plan shall have the following meanings:

“Administrator” (within the meaning of Section 3(16)(A) of ERISA) means Martin
Marietta Materials, Inc. Martin Marietta Materials, Inc.’s responsibilities as
Administrator, under this Plan and under law, shall, except as otherwise
provided in this Plan, be carried out by or under the supervision of a Benefit
Plan Committee appointed by and serving at the pleasure of Martin Marietta
Materials, Inc.

“Base Salary” means the highest annual rate of base salary that the Employee
receives from the Corporation or its affiliates in any pay period within the
twelve-month period ending on the date of a Change of Control.

“Board” means the Board of Directors of the Corporation.

 

Page 1 of 13



--------------------------------------------------------------------------------

“Cause” means the Employee's having been convicted in a court of competent
jurisdiction of a felony or has been adjudged by a court of competent
jurisdiction to be liable for fraudulent or dishonest conduct, or gross abuse of
authority or discretion, with respect to the Company, and such conviction or
adjudication has become final and non-appealable. The Employee shall not be
deemed to have been terminated for Cause, unless the Corporation shall have
given the Employee (A) notice setting forth, in reasonable detail, the facts and
circumstances claimed to provide a basis for termination for Cause, (B) a
reasonable opportunity for the Employee, together with his counsel, to be heard
before the Board and (C) a notice of termination stating that, in the reasonable
judgment of the Board, the Employee was guilty of conduct set forth in the
preceding sentence, and specifying the particulars thereof in reasonable detail.

“Change of Control” means:

(i) The acquisition on or after October 18, 1996 by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (an “Acquiring Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 40% or more of either (A) the fully diluted shares of common
stock of the Corporation, as reflected on the Corporation’s financial statements
(the “Outstanding Corporation Common Stock”), or (B) the combined voting power
of the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the “Outstanding Corporation Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change of Control: (X) any
acquisition by the Corporation or any “affiliate” of the Corporation, within the
meaning of 17 C.F.R. § 230.405 (an “Affiliate”), (Y) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Affiliate of the Corporation or (Z) any acquisition by any
entity pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (iii) of this definition; or

(ii) Individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Board; or

(iii) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Corporation (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
and (B) no Person (excluding any employee

 

Page 2 of 13



--------------------------------------------------------------------------------

benefit plan (or related trust) sponsored or maintained by the Corporation or
any Affiliate of the Corporation, or such corporation resulting from such
Business Combination or any Affiliate of such corporation) beneficially owns,
directly or indirectly, 40% or more of, respectively, the fully diluted shares
of common stock of the corporation resulting from such Business Combination, as
reflected on such corporation’s financial statements, or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board, providing for such Business Combination; or

(iv) Approval by the shareholders of the Corporation of a complete liquidation
or dissolution of the Corporation.

“Corporation” means Martin Marietta Materials, Inc.

“Death” means a death that occurs other than by reason of suicide.

“Disability” means a medically determined physical or mental impairment that
qualifies the Employee for benefits under the Company’s long-term disability
program, provided that the Employee would be considered “disabled” under Treas.
Reg. § 1.409A-3(i)(4). An Employee shall not be deemed to have incurred a
Disability until such benefits actually become payable (i.e., after any
applicable waiting period). If the Corporation does not maintain a long-term
disability program, or if the Employee does not elect coverage under such
program, Disability shall have the meaning ascribed to it by Treas. Reg. §
1.409A-3(i)(4).

“Employee” means a person employed by the Corporation or a subsidiary or
affiliate and who is a participant of a Retirement Plan of the Corporation.

“Good Reason” means (i) a good faith determination by the Employee that the
Corporation or any of its officers has (A) taken any action which materially and
adversely changes the Employee’s position (including titles), authority or
responsibilities with the Corporation or reduces the Employee’s ability to carry
out his duties and responsibilities with the Corporation or (B) has failed to
take any action where such failure results in material and adverse changes in
the Employee’s position, (including titles), authority or responsibilities with
the Corporation or reduces the Employee’s ability to carry out his duties and
responsibilities with the Corporation; (ii) a reduction in the Employee’s Base
Salary or other forms of compensation (including, without limitation, any equity
compensation); or (iii) requiring the Employee to be employed at any location
more than 35 miles further from his principal residence than the location at
which the Employee was employed immediately preceding the Change of Control, in
any case of (i), (ii) or (iii) without the Employee’s prior written consent.

“Incumbent Board” means a member of the Board of Directors of the Corporation
who is not an Acquiring Person, or an affiliate (as defined in Rule 12b-2 of the
Exchange Act) or an associate (as defined in Rule 12b-2 of the Exchange Act) of
an Acquiring Person, or a representative or nominee of an Acquiring Person.

 

Page 3 of 13



--------------------------------------------------------------------------------

“Lump Sum Value” means the actuarial present value of a Participant’s benefits
based upon the assumptions used to determine lump sum value under the applicable
provisions of the Retirement Plan for the purpose of determining whether the
Retirement Plan benefit shall be paid in a lump-sum settlement, provided that
for the purposes of this Plan the applicable look-back month shall be second
calendar month immediately preceding the calendar month that contains the
annuity starting date for the distribution. Notwithstanding anything in this
Plan to the contrary, the Corporation cannot amend this Plan to revise the
definition of “Lump Sum Value” or to revise any of the assumptions, components
or inputs used to calculate Lump Sum Value.

“Participant” means an Employee to whom this Plan applies as provided in
Section 3 or, (except as otherwise prohibited by the context) upon and following
such Participant’s death, his surviving spouse or beneficiary(ies), if any, with
respect to any death benefit payable to them under this Plan.

“Retirement Plan” means the Martin Marietta Materials, Inc. Pension Plan for
Salaried Employees as in effect from time to time (including such plan as it may
be renamed and including any successor plan thereto for salaried employees or
the portion of a plan which portion is a separate benefit structure for salaried
employees and is a successor thereto).

“Termination of Employment” means any cessation of a Participant’s employment by
the Corporation that constitutes a “separation from service” within the meaning
of Treas. Reg. 1.409A-1(h), including any such cessation by reason of death,
which shall be deemed to occur immediately following the date on which the
Participant separates from service.

“Tier One Participants” means those Participants who are parties to a Tier One
Employment Protection Agreement with the Corporation.

 

SECTION 3. ELIGIBILITY

This Plan shall apply to any Employee who is a participant in the Retirement
Plan and whose benefits under the Retirement Plan are limited or reduced by the
limitations of Section 401(a)(17) or 415 of the Code, and, in the case of death,
whose death benefits under the Retirement Plan are limited or reduced by the
incidental death benefit rule of Treas. Reg. § 1.401-1(b)(1)(i).

 

SECTION 4. AMOUNT OF BENEFITS

4.1 A Participant shall receive a retirement from this Plan equal to the excess,
if any, of (1) the benefit (adjusted by Section 11 if applicable) that would
have been paid under the Retirement Plan (as the same may be in effect from time
to time) if the Retirement Plan did not include the limitations imposed by
Sections 401(a)(17) and 415 of the Code over (2) the benefit actually payable
under the Retirement Plan.

4.2 The designated Retirement Plan beneficiary of a Participant who is entitled
to receive a death benefit under Article VIII, Pre-Retirement Death Benefit, of
the Retirement Plan shall

 

Page 4 of 13



--------------------------------------------------------------------------------

receive a lump sum pre-retirement death benefit from this Plan equal to the
excess, if any, of (1) the lump sum pre-retirement death benefit which would
have been paid to such designated beneficiary pursuant to the Retirement Plan if
such payment were not limited by (i) Section 401(a)(17) of the Code and (ii) the
incidental death benefit rule of Treas. Reg. § 1.401-1(b)(1)(i) (as interpreted
in Revenue Ruling 85-15) over (2) the lump sum death benefit actually payable
under Article VIII of the Retirement Plan.

4.3 The surviving spouse of a Participant who is entitled to receive a death
benefit under Article VII, Pre-Retirement Surviving Spouse Benefit, of the
Retirement Plan shall receive a lump sum pre-retirement death benefit
actuarially equivalent to the pre-retirement surviving spouse annuity from this
Plan equal to the excess, if any, of (1) the pre-retirement surviving spouse
annuity benefit which would have been paid to such surviving spouse pursuant to
the Retirement Plan if such payment were not limited by (i) Sections 401(a)(17)
and 415 of the Code and (ii) the incidental death benefit rule of Treas. Reg. §
1.401-1(b)(1)(i) (as interpreted in Revenue Ruling 85-15) over (2) the
pre-retirement surviving spouse annuity benefit actually payable under Article
VII of the Retirement Plan.

4.4 In no event shall the computation of benefits under this Plan take into
account any service performed by a Participant after separation from employment
with the Corporation or its subsidiaries and affiliates. (This limitation is not
intended to prevent the addition of years of credited service as provided in
Section 11.)

4.5 Benefits shall be payable under this Plan only to Participants who retire or
otherwise terminate employment from the Corporation or any designated subsidiary
or affiliate after the effective date of this Plan or, with respect to death
benefits under Sections 4.2 and 4.3, who die after the effective date of this
Plan. (Any former Employee who was covered under the Martin Marietta Corporation
Plan and whose benefits commenced prior to such effective date under the Martin
Marietta Corporation Plan shall continue to receive from this Plan the same
benefits such former Employee was receiving under the Martin Marietta
Corporation Plan.) The benefit payable to or with respect to a Participant under
this Plan shall be determined based on the Participant’s entire Retirement Plan
benefit without distinction as to what part of such benefit, if any, may have
accrued before and what part after the effective date of this Plan.

4.6 A Participant shall be entitled to receive vested retirement and death
benefits under this Plan if and only if the Participant’s retirement benefit
under the Retirement Plan is vested.

SECTION 5. PAYMENTS OF BENEFITS

5.1 Any benefit payable under the Plan shall be paid upon the lapse of six
months following the Participant’s Termination of Employment in the form of a
cash lump sum payment equal to the Lump Sum Value of the benefits as of the date
of such Termination of Employment.

5.2 If the Lump Sum Value of the benefit under this Plan and any other deferred
amounts under agreements, methods, programs, or other arrangements treated with
the Plan as a single nonqualified deferred compensation plan under Treas. Reg.
1.409A-1(c)(2) is not greater than the applicable dollar amount under
Section 402(g)(1)(B) of the Code as of the Participant’s

 

Page 5 of 13



--------------------------------------------------------------------------------

Termination of Employment (or at such other time determined by the Administrator
in its discretion), the Participant’s benefit under this Plan shall be paid out
in a cash lump sum as soon as practicable following the Participant’s
Termination of Employment (or such other time determined by the Plan
Administrator).

5.3 Any amount required to be withheld under applicable Federal, state and local
income tax laws shall be withheld from any payments under this Plan and the
amount of the payments shall be reduced by the amount so withheld.

5.4 All payments under this Plan shall be made from the general funds of the
Corporation. The Corporation may, at its discretion, establish a trust to hold
assets from which benefits payments may be made. This Plan is intended in all
events to be unfunded within the meaning of ERISA and for all purposes under the
Code.

 

SECTION 6. BENEFICIARY DESIGNATION

The Participant may designate a beneficiary to receive after the Participant’s
death any benefit payment to be made after the Participant’s death, which
beneficiary is different from the person who is receiving the Retirement Plan.
Such beneficiary designation must be made and received by the Administrator
prior to the Participant’s death. In the absence of such a designation, the
benefits shall be paid to same person who is receiving the Retirement Plan
benefits.

 

SECTION 7. AMENDMENT AND TERMINATION

The Corporation may:

(1) terminate this Plan with respect to future Participants or future benefit
accruals for current Participants; and

(2) amend this Plan in any respect, at any time (except that the definition of
“Lump Sum Value” and any of the assumptions, components or inputs used to
calculate Lump Sum Value may not be amended).

However, without the agreement of the Participant, no such termination or
amendment may reduce the amount of any then accrued benefit of any Participant
or otherwise diminish the rights of any Participant with respect to such accrued
benefit and any such purported termination or amendment shall be void. The
prohibition against reduction in the accrued benefit shall not be interpreted in
any manner that would result in a Participant, beneficiary or surviving spouse
actually receiving from the Retirement Plan and this Plan, combined, a benefit
greater than such person would be entitled to receive under the Retirement Plan
alone (except as a result of Section 13) if the limitations of Sections
401(a)(17) and 415 of the Code and the incidental death benefit rule of Treas.
Reg. § 1.401-1(b)(1)(i) (as interpreted in Revenue Ruling 85-15) did not apply.

 

Page 6 of 13



--------------------------------------------------------------------------------

SECTION 8. ADMINISTRATION

8.1 The Corporation is the plan sponsor under Section 3(16)(B) of ERISA.

8.2 The Administrator is the named fiduciary of this Plan and as such shall have
the authority to control and manage the operation and administration of this
Plan except as otherwise expressly provided in this plan document. The named
fiduciary may designate persons other than the named fiduciary to carry out
fiduciary responsibilities under this Plan.

8.3 The Administrator has the authority (without limitation as to other
authority) to delegate its duties to agents and to make rules and regulations
that it believes are necessary or appropriate to carry out this Plan.

8.4 The Administrator has the discretion as a Plan fiduciary (i) to interpret
and construe the terms and provisions of this Plan (including any rules or
regulations adopted under this Plan), (ii) to determine eligibility to
participate in this Plan and (iii) to make factual determinations in connection
with any of the foregoing. A decision of the Administrator with respect to any
matter pertaining to this Plan including without limitation the Employees
determined to be Participants, the benefits payable, and the construction or
interpretation of any provision thereof, shall be conclusive and binding upon
all interested persons.

SECTION 9. CLAIMS PROCEDURE

9.1 A Participant with an interest in this Plan shall have the right to file a
claim for benefits under this Plan and to appeal any denial of a claim for
benefits. Any request for a Plan benefit or to clarify the Participant’s rights
to future benefits under the terms of this Plan shall be considered to be a
claim.

9.2 A claim for benefits will be considered as having been made when submitted
by the Participant (or by such claimant’s authorized representative) to the
Administrator. No particular form is required for the claim, but the written
claim must identify the name of the claimant and describe generally the benefit
to which the claimant believes he is entitled. The claim may be delivered
personally during normal business hours or mailed to the Administrator.

9.3 The Administrator will determine whether, or to what extent, the claim may
be allowed or denied under the terms of this Plan. If the claim is wholly or
partially denied, the claimant shall be so informed by written notice within 90
days after the day the claim is submitted unless special circumstances require
an extension of time for processing the claim. If such an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant prior to the termination of the initial 90-day period. Such
extension may not exceed an additional 90 days from the end of the initial
90-day period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Administrator expects
to render the final decision. If written notice of denial of a claim (in whole
or in part) is not furnished within the initial 90-day period after the claim is
sent to the Administrator (or, if applicable, the extended 90-day period), the
claimant shall consider that his claim has been denied just as if he had
received actual notice of denial.

 

Page 7 of 13



--------------------------------------------------------------------------------

9.4 The notice informing the claimant that his claim has been wholly or
partially denied shall be written in a manner calculated to be understood by the
claimant and shall include:

(1) The specific reason(s) for the denial.

(2) Specific reference to pertinent Plan provisions on which the denial is
based.

(3) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary.

(4) Appropriate information as to the steps to be taken if the participant or
beneficiary wishes to submit his claim for review.

9.5 If the claim is wholly or partially denied, the claimant (or his authorized
representative) may file an appeal of the denied claim with the Administrator
requesting that the claim be reviewed. The Administrator shall conduct a full
and fair review of each appealed claim and its denial. Unless the Administrator
notifies the claimant that due to the nature of the benefit and other attendant
circumstances he is entitled to a greater period of time within which to submit
his request for review of a denied claim, the claimant shall have 60 days after
he (or his authorized representative) receives written notice of denial of his
claim within which such request must be submitted to the Administrator.

9.6. The request for review of a denied claim must be made in writing. In
connection with making such request, the claimant or his authorized
representative may:

 

  (1)

Review pertinent documents.

 

  (2)

Submit issues and comments in writing.

9.7 The decision of the Administrator regarding the appeal shall be promptly
given to the claimant in writing and shall normally be given no later than 60
days following the receipt of the request for review. However, if special
circumstances (for example, if the Administrator decides to hold a hearing on
the appeal) require a further extension of time for processing, the decision
shall be rendered as soon as possible, but no later than 120 days after receipt
of the request for review. However, if the Administrator holds regularly
scheduled meetings at least quarterly, a decision on review shall be made by no
later than the date of the meeting which immediately follows the Administrator’s
receipt of a request for review, unless the request is filed within 30 days
preceding the date of such meeting. In such case, a decision may be made by no
later than the date of the second meeting following the Administrator’s receipt
of the request for review. If special circumstances (for example, if the
Administrator decides to hold a hearing on the appeal) require a further
extension of time for processing, the decision shall be rendered as soon as
possible, but no later than the third meeting following the Administrator’s
receipt of the request for review. If special circumstances require that the
decision will be made beyond the initial time for furnishing the decision,
written notice of the extension shall be furnished to the claimant (or his
authorized representative) prior to the commencement of the extension. The
decision on review shall be in writing and shall be furnished to the claimant or
to his authorized representative within the appropriate time for the decision.
If a written decision on review is not furnished within the appropriate time,
the claim shall be deemed to have been denied on appeal.

 

Page 8 of 13



--------------------------------------------------------------------------------

9.8 The Administrator may, in its sole discretion, decide to hold a hearing if
it determines that a hearing is necessary or appropriate in order to make a full
and fair review of the appealed claim.

9.9 The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the claimant, as well as
specific references to the pertinent Plan provisions on which the decision is
based.

9.10 A Participant must exhaust his rights to file a claim and to request a
review of the denial of his claim before bringing any civil action to recover
benefits due to him under the terms of this Plan, to enforce his rights under
the terms of this Plan, or to clarify his rights to future benefits under the
terms of this Plan.

9.11 The Administrator shall exercise its responsibility and authority under
this claims procedure as a fiduciary and, in such capacity, shall have the
discretionary authority and responsibility (1) to interpret and construe this
Plan and any rules or regulations under this Plan, (2) to determine the
eligibility of Employees to participate in this Plan, and the rights of
Participants to receive benefits under this Plan, and (3) to make factual
determinations in connection with any of the foregoing.

 

SECTION 10. GENERAL PROVISIONS

10.1 Nothing in this Plan shall be deemed to give any person the right to remain
in the employ of the Corporation, its subsidiaries or affiliates or affect the
right of the Corporation to terminate any Participant’s employment with or
without cause.

10.2 No right or interest of any person entitled to a benefit under this Plan
shall be subject to voluntary or involuntary alienation, assignment, or transfer
of any kind.

10.3 This Plan shall be construed and administered in accordance with the laws
of the State of North Carolina to the extent that such laws are not preempted by
Federal law.

SECTION 11. CHANGE OF CONTROL

11.1 In the event of a Change of Control, the Participant’s benefits under this
Plan shall be determined by taking into account the rules of Section 11.2
through 11.5 (including Appendix I).

11.2 If, during the two year period following the effective date of a Change in
Control, the Corporation terminates the Participant’s employment other than for
Cause or Disability, or the Participant terminates his employment for Good
Reason, or in the event of the Employee’s Death while in active employment with
the Company, or for Tier One Participants, if, during the thirty day period
following the two year anniversary of the effective date of a Change of Control,
the Participant terminates his employment for any reason, then the Participant’s
benefits under

 

Page 9 of 13



--------------------------------------------------------------------------------

this Plan shall be determined and paid (i) as provided in Sections 11.3 through
11.5 if the Participant is a party to an Employment Protection Agreement with
the Corporation, and (ii) as provided in Section 11.5 if the Participant does
not have an Employment Protection Agreement with the Corporation. The
application of the provisions of Sections 11.3, 11.4 and 11.5 are illustrated by
the examples in Appendix I, which shall be deemed to be a part of this Plan. If
for any reason benefits are not payable under this Section 11, this Section 11
shall in no way apply to or restrict the payment of benefits otherwise provided
for under this Plan. For example, if following a Change in Control the
Corporation terminates the Participant’s employment for Cause, then
notwithstanding that the Participant shall not have his benefits determined and
paid under this Section 11, the Participant shall continue to be entitled to his
benefits as otherwise provided under this Plan.

11.3 For the purpose of determining the benefit under Section 4.1, the benefit
that would have been paid under the Retirement Plan (but for the limitations of
Sections 401(a)(17) and 415 of the Code) shall be determined by taking into
account (i) the amount of the Employee’s lump sum payment under Section 3(a) of
the Employee’s Employment Protection Agreement with the Corporation, as provided
in Section 11.4, and (ii) additional years of credited service equal to the
number (“multiplier”) that is multiplied by the Employee’s annual base salary
and annual bonus (both as defined in the Employee’s Employment Protection
Agreement) to determine the amount of the payment under Section 3(a) of such
Employment Protection Agreement. (Such additional years of credited service
shall not, however, be taken into account for vesting purposes.) In addition,
for a Participant who is a party to an Employment Protection Agreement, there
shall be no reduction for benefit commencement prior to age 65 and as early as
age 55 on the net benefit (after reduction for the payment under the Retirement
Plan) payable under this Plan.

11.4 The lump sum payment shall be taken into account by dividing the amount of
the lump sum payment by the multiplier and by treating the Employee as having
additional pensionable earnings, for the purpose of determining the
Participant’s final-average pensionable earnings, equal to such amount for a
number of additional calendar years equal to the multiplier. Moreover, such
additional calendar years shall extend the number of calendar years taken into
account in determining final-average pensionable earnings.

11.5 The Participant shall receive a cash lump sum payment equal to the Lump Sum
Value of the benefits determined as of the Participant’s earliest retirement
date (age 55 or current age if older) under this Plan. The actuarial present
value shall be based on the mortality table applicable under the Retirement Plan
determined as of the date of the Participant’s termination of employment and
based on an interest rate of 0.0 percent. Such lump sum payment shall be paid to
the Participant upon the lapse of six months following the Participant’s
Termination of Employment.

11.6 In the event of a Change of Control, then with respect to any matter
involving or relating to a disputed benefit under this Plan, all administrative
decisions, determinations, and interpretations, administrative rules, claims
decisions and the like shall be made on behalf of the Administrator only by a
majority of the Incumbent Board, provided that the Incumbent Board then
constitutes a majority of the Board. If the Incumbent Board does not

 

Page 10 of 13



--------------------------------------------------------------------------------

then constitute a majority of the Board, then the Incumbent Board shall appoint
an administrator who cannot be removed by the Corporation and such administrator
shall make any such decisions, determinations, interpretations and rules. The
decisions made by the administrator shall be final and binding on the parties.
The Corporation shall promptly pay all reasonable legal fees and expenses
incurred by the Participant with respect to any matter involving or relating to
a disputed benefit under this Plan upon submission by the Participant to the
Corporation of an invoice (or other similar document) that reasonably describes
the fee or expense to be paid; provided, however, that the Participant shall
reimburse to the Corporation the amount of any such legal fees and expenses paid
by the Corporation if, with respect to any matter involving or relating to a
disputed benefit under this Plan, a duly authorized court of law determines that
the Participant’s claim was frivolous.

SECTION 12. COMMUTATION OF BENEFITS

If, as a result of a failure of this Plan to meet the requirements of
Section 409A of the Code and the Treasury Regulations promulgated thereunder,
any benefit payment (or the value thereof) hereunder becomes taxable to a person
prior to the time the benefit payment is actually received by such person, the
Corporation shall accelerate the payment of an amount of such benefits to such
person equal to the amount that is required to be included in the income of such
person as a result of such failure. This Section 12 is intended to comply with,
and shall at all times be construed as complying with, Treas. Reg.
1.409A-3(j)(4)(vii).

This Plan was originally effective as of October 18, 1996, which date shall be
referred to as the effective date of this Plan. This amended and restated plan
document has been adopted this 13th day of August, 2008.

 

Page 11 of 13



--------------------------------------------------------------------------------

MARTIN MARIETTA MATERIALS, INC.

SUPPLEMENTAL EXCESS RETIREMENT PLAN

APPENDIX I

Example One. The application of Sections 11.3 and 11.4 is illustrated by the
following example. Assume that the Employee’s lump sum payment under
Section 3(a) of the Employee’s Employment Protection Agreement is three times
the Employee’s annual base salary and annual bonus. The multiplier, therefore,
is three (3). Assume that the Employee’s lump sum payment under Section 3(a) of
the Employment Protection Agreement is $500,000. The Employee shall be entitled
to three (3) additional calendar years of pensionable earnings of $250,000 each.
Assume that the Retirement Plan provides that the Employee’s final-average
pensionable earnings thereunder is the average of the annual pensionable
earnings for the five (5) consecutive calendar years selected from the most
recent ten (10) consecutive calendar years that would provide the highest
average. Assume that without regard to this Plan the Participant’s pensionable
earnings under the Retirement Plan for the ten (10) most recent consecutive
calendar years are:

 

Year 1

   =    $ 190,000   

Year 2

   =    $ 195,000   

Year 3

   =    $ 200,000   

Year 4

   =    $ 195,000   

Year 5

   =    $ 210,000   

Year 6

   =    $ 220,000   

Year 7

   =    $ 220,000   

Year 8

   =    $ 250,000   

Year 9

   =    $ 250,000   

Year 10

   =    $ 240,000   

Under the Retirement Plan, the Participant’s final-average pensionable earnings
would be the average of his pensionable earnings for years 6 through 10, or
$236,000. For the purpose of determining the benefit under Section 4.1 of this
Plan, the benefit that would have been paid under the Retirement Plan (but for
the limitations of Sections 401(a)(17) and 415 of the Code) shall be determined
by taking into account pensionable earnings of $250,000 for each of three
additional years, Year 11, Year 12 and Year 13, without dropping Year 1, Year 2
and Year 3, with the result that Participant’s final-average pensionable
earnings would be the average of his pensionable earnings for Years 9 through
13, or $248,000 (the highest 5 consecutive calendar years out of the most recent
12 years). Assume that without regard to this Plan the Participant would have 19
years of credited service under the Retirement Plan. For the purpose of
determining the benefit under Section 4.1 of this Plan, the benefit that would
have been paid under the Retirement Plan (but for the limitations of Sections
401(a)(17) and 415 of the Code) shall be determined by treating the Participant
as having 22 years of credited service (19 years plus 3 years (from the
multiplier)). Assume that the annual retirement benefit provided under the
Retirement Plan is 0.0175 multiplied by the Participant’s final-average
pensionable earnings multiplied by the Participant’s years of credited service.
Under the Retirement Plan the

 

Page 12 of 13



--------------------------------------------------------------------------------

Participant’s annual benefit disregarding Sections 401(a)(17) and 415 of the
Code would be: $236,000 X 19 X 0.0175 = $78,470. Assume that the Participant’s
annual benefit under the Retirement Plan taking into account the limitations of
Sections 401(a)(17) and 415 of the Code would be: $195,000 X 19 X 0.0175 =
$64,837.50. Then, the Participant’s annual benefit under this Plan would be:
($248,000 X 21 X 0.0175) or $95,480 minus $64,837.50 = $30,642.50 commencing as
of the Participant’s earliest retirement date (age 55); note that no reduction
is applied on the net benefit ($30,642.50) for commencement as early as age 55.

Example Two. The application of Section 11.5 is illustrated by the following
example. Assume that the Participant in Example One terminated employment at age
49. Assume: under the mortality table then in effect under the Retirement Plan,
the actuarial present value factor at age 49 of annual benefits commencing at
age 55 is 26.5. The amount of the Participant’s lump sum payment at age 49 under
this Plan would be 26.5 X $30,642.50 = $812,026.25.

Example Three. The application of Section 11.5 is further illustrated by the
following example. Assume the same facts as in Example One and Example Two,
except that the Participant did not have an Employment Protection Agreement.
Under the Retirement Plan the Participant’s annual benefit commencing at age 65
and disregarding Sections 401(a)(17) and 415 of the Code would be $236,000 x 19
x 0.0175 = $78,470.00. The annual benefit commencing at age 65 under the
Retirement Plan taking into account the limitations of Sections 401(a)(17) and
415 of the Code would be $195,000 x 19 x 0.0175 = $64,837.50. Assume that the
reduction factor for benefits commencing at age 55 is 0.64. Then the annual
benefit commencing at age 55 under this Plan would be ($78,470.00 - $64,837.50)
x 0.64 = $8,724.80 and the amount of the Participant’s lump sum payment at age
49 under this Plan would be 26.5 x $8,724.80 = $231,207.20.

 

Page 13 of 13